DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 7/19/2021 has been entered. Claims 10 and 19-21 have been canceled, claim 23 and 24 have been added. Claims 1-9, 11-18 and 22-24 remain pending in the application. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 9, 11-12 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Patent Application 20130258136 in view of Thakkar U.S. Patent Application 20140055478, and further in view of Noh U.S. Patent Application 20100040299.
Regarding claim 11, Lee discloses an apparatus for loading an image, comprising: 
at least one processor (controller 100); 

acquiring a viewport size of a target device, and a scaling factor of an image presented on the target device with respect to an original dimension of the image (paragraph [0058]: The image scaler 220 scales the input full resolution image to fit for the screen size (acquired size) of the display unit 130... The image scaling (acquired scaling factor) can be performed to reduce the number of pixels of the full resolution image acquired from the camera a 110 to fit for the screen size of the display unit 130 or the aspect ratio of the screen of the display unit 130); 
determining in a predetermined to-be-presented image set, a to-be-presented image matching the viewport size and the scaling factor as a target to-be-presented image, wherein the determining comprises determining, a target resolution corresponding to the viewpoint size and the scaling factor, and determining, a to-be-presented image having the target resolution as the to-be-presented image matching the viewpoint size and the scaling ratio (paragraph [0058]: The image scaler 220 scales the input full resolution image to fit for the screen size of the display unit 130... The image scaling can be performed to reduce the number of pixels of the full resolution image acquired from the camera a 110 to fit for the screen size of the display unit 130 or the aspect ratio of the screen of the display unit 130; paragraph [0165]: the controller 100 scales the preprocessed full resolution image to a viewing image buffers the preprocessed full resolution image simultaneously at step 1813; paragraph [0100]: FIG. 8 shows an exemplary configuration of the image processor 200 capable of segmenting the frame images and generating the capture image by combining the segmented images); 
and loading the target to-be-presented image (paragraph [0165]: the controller 100 post-processes the scaled viewing image at step 1815 and displays the post-processed image on the screen of the display unit 130 at step 1817).

Thakkar discloses predetermined image set comprising to-be-presented images of different resolutions (paragraph [0008]: The progressively smaller images are referred to as R-sets, reduced resolution datasets; paragraph [0050]: FIG. 4 depicts an example of an ortho-rectified WAMI frame including the ortho-rectified original image also referred to as the first image and a sequence of three additional R-sets), 
wherein in the set corresponding relationship, each of image resolutions corresponds to a respective viewpoint size and a respective scaling factor (paragraph [0050]: FIG. 4 depicts an example of an ortho-rectified WAMI frame including the ortho-rectified original image also referred to as the first image and a sequence of three additional R-sets… The original first image R0, and the R-set images including R1, R2 and R3. R1 is substantially dimensionally smaller than the first image, R2 is substantially dimensionally smaller than R1, and R3 is substantially dimensionally smaller than R2; paragraph [0008]: The progressively smaller images are referred to as R-sets, reduced resolution datasets; paragraph [0009]: an image that is corrected so that the scale in the image is uniform such that distances shown are uniform and can be measured like a map).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lee’s to have image set corresponding relationship as taught by Thakkar, to retrieve objects that match a user defined area of interest from an image collection.
Lee as modified by Thakkar discloses all the features with respect to claim 11 as outlined above. However, Lee as modified by Thakkar fails to disclose scaling ratio explicitly.

Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lee and Thakkar’s to obtain scale ratio as taught by Noh, to display appropriate images for each display device.

Regarding claim 12, Lee as modified by Thakkar and Noh discloses the apparatus according to claim 11, wherein the to-be-presented image set is determined by: 
acquiring a target image (Lee’s paragraph [0164]: Referring to FIG. 18, the controller 100 preprocesses the full resolution image acquired by the camera 110 at step 1811); 
performing a scaling process on the target image to obtain at least one scaled image (Lee’s paragraph [0058]: The image scaler 220 scales the input full resolution image to fit for the screen size of the display unit 130); 
and performing image segmentation on a scaled image in the at least one scaled image to obtain the to-be-presented image set (Lee’s paragraph [0165]: the controller 100 scales the preprocessed full resolution image to a viewing image buffers the preprocessed full resolution image simultaneously at step 1813; paragraph [0100]: FIG. 8 shows an exemplary configuration of the image processor 200 capable of segmenting the frame images and generating the capture image by combining the segmented images; Noh’s paragraph [0040]: Image 400 is shown divided into a plurality of JPEG minimum coded units (MCUs) 410 including an area 420 that is to be zoomed and displayed on a display device). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lee’s to have image set corresponding relationship as taught by Thakkar, to retrieve objects that match a user defined area of interest from an image collection; and 

Claim 1 recites the functions of the apparatus recited in claim 11 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the method steps of claim 1.
Claim 2 recites the functions of the apparatus recited in claim 12 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 12 applies to the method steps of claim 2.

Regarding claim 9, Lee as modified by Thakkar and Noh discloses the method according to claim 1, further comprising: in response to detecting an information triggering operation for an area image in the target to-be-presented image, presenting predetermined image information of the area image (Noh’s paragraph [0050]: controller 550 generates the image data information for the image size to be displayed, calculates the scale ratio K based on the display device's pixel resolution; paragraph [0091]: FIG. 12 illustrates an operation of scaling and zooming an image for display… The image on the right side of FIG. 12 illustrates how a small portion of the long vertical image is zoomed in for display on the display device at the same pixel resolution of 800x600 for a fine zoom resolution; paragraph [0041]: when information for the zoomed area 420 is detected for the MCU, then JPEG decoder & scaler 320 decodes & scales the image data included in area 420, and the decoded and scaled image data is written to the memory; Lee’s paragraph [0166]: the image scaler is implemented with a resizer, the controller 100 detects this at step 1911 and scales the full resolution image to a viewing image through the resizing operation at step 1913). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lee’s to have image set corresponding relationship as taught by Thakkar, 

Claim 22 recites the functions of the apparatus recited in claim 11 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the medium steps of claim 22.

Regarding claim 23, Lee as modified by Thakkar and Noh discloses the method according to claim 1, wherein all images in the predetermined to-be-presented image set have a given object (Thakkar’s paragraph [0050]: FIG. 4 depicts an example of an ortho-rectified WAMI frame including the ortho-rectified original image also referred to as the first image and a sequence of three additional R-sets; see fig. 4, the image set is map). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lee’s to have image set corresponding relationship as taught by Thakkar, to retrieve objects that match a user defined area of interest from an image collection; and combine Lee and Thakkar’s to obtain scale ratio as taught by Noh, to display appropriate images for each display device.

Claim 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Patent Application 20130258136 in view of Thakkar U.S. Patent Application 20140055478, in view of Noh U.S. Patent Application 20100040299, and further in view of Pettegrew U.S. Patent Application 20160105608.
Regarding claim 3, Lee as modified by Thakkar and Noh discloses all the features with respect to claim 2 as outlined above. However, Lee as modified by Thakkar and Noh fails to disclose the target image includes an interior view image of a target object and an exterior view 
Pettegrew discloses the target image includes an interior view image of a target object and an exterior view image group of the target object (paragraph [0061]: FIG. 14 illustrates a more complex panoramic image that is stitched together from a greater number of frames; the individual frame such as S3F1 is interior view, the panoramic image that is stitched from individual frames is exterior view), 
the interior view image is an equidistant cylindrical projection image obtained by photographing around the target object and stitching images obtained through the photographing (paragraph [0067]: Correcting, de-warping, and stitching facilitate producing a cylindrical projection of an image, which in turn facilitates producing a panoramic image that is stitched together from cylinders; see fig. 14), 
and the exterior view image group is obtained by photographing the target object using a panoramic camera (paragraph [0003]: A panoramic imaging system may acquire multiple images (e.g., digital photographs) that when processed into a single image provide a larger field of view than is available in a single image).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lee, Thakkar and Noh’s to create panoramic image as taught by Pettegrew, to obtain panoramic image efficiently.

Regarding claim 4, Lee as modified by Thakkar, Noh and Pettegrew discloses the method according to claim 3, wherein a size of each exterior view image in the exterior view image group and a size of the interior view image are respectively predetermined (Pettegrew’s paragraph [0003]: A panoramic imaging system may acquire multiple images (e.g., digital 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lee, Thakkar and Noh’s to create panoramic image as taught by Pettegrew, to obtain panoramic image efficiently.

Regarding claim 5, Lee as modified by Thakkar, Noh and Pettegrew discloses the method according to claim 4, wherein the performing a scaling process on the target image to obtain at least one scaled image comprises: 
performing the scaling process on the each exterior view image and the interior view image respectively according to at least one preset scaling ratio, to obtain the at least one scaled image (Lee’s paragraph [0058]: The image scaler 220 scales the input full resolution image to fit for the screen size of the display unit 130; paragraph [0100]: FIG. 8 shows an exemplary configuration of the image processor 200 capable of segmenting the frame images and generating the capture image by combining the segmented images; Noh’s paragraph [0050]: controller 550 generates the image data information for the image size to be displayed, calculates the scale ratio K based on the display device's pixel resolution; paragraph [0040]: Image 400 is shown divided into a plurality of JPEG minimum coded units (MCUs) 410 including an area 420 that is to be zoomed and displayed on a display device; Pettegrew’s paragraph [0061]: FIG. 14 illustrates a more complex panoramic image that is stitched together from a greater number of frames), 

performing the image segmentation on each scaled image in the at least one scaled image respectively according to a preset size, to obtain the to-be-presented image set (Lee’s paragraph [0058]: The image scaler 220 scales the input full resolution image to fit for the screen size of the display unit 130… The image scaling can be performed to reduce the number of pixels of the full resolution image acquired from the camera a 110 to fit for the screen size of the display unit 130 or the aspect ratio of the screen of the display unit 130; Noh’s paragraph [0040]: Image 400 is shown divided into a plurality of JPEG minimum coded units (MCUs) 410 including an area 420 that is to be zoomed and displayed on a display device).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lee, Thakkar and Noh’s to create panoramic image as taught by Pettegrew, to obtain panoramic image efficiently.

Claim 13 recites the functions of the method recited in claim 3 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 3 applies to the apparatus steps of claim 13.
Claim 14 recites the functions of the method recited in claim 4 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 4 applies to the apparatus steps of claim 14.
Claim 15 recites the functions of the method recited in claim 5 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 5 applies to the apparatus steps of claim 15.

Claim 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Patent Application 20130258136 in view of Thakkar U.S. Patent Application 20140055478,  .
Regarding claim 6, Lee as modified by Thakkar and Noh discloses the method according to claim 1, wherein the loading the target to-be-presented image comprises: 
loading the target to-be-presented image from a memory and presenting the target to-be-presented image (Lee’s paragraph [0165]: the controller 100 post-processes the scaled viewing image at step 1815 and displays the post-processed image on the screen of the display unit 130 at step 1817; Noh’s paragraph [0039]: only writing to memory the scaled decoded image data which is to be displayed on the display device 340). However, Lee as modified by Thakkar and Noh fails to disclose loading the image from a cache.
Yan discloses loading the image from a cache (paragraph [0061]: loading the landing page image into the browser cache 416 allows landing page images to be provided to the user machine 412 in the background and prevents a user from experiencing load times that are longer than expected).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lee, Thakkar and Noh’s to load image from cache as taught by Yan, to prevent user experiencing longer loading time.

Regarding claim 7, Lee as modified by Thakkar, Noh and Yan discloses the method according to claim 6, further comprising: 
in response to detecting a target operation for the target to-be-presented image, re-determining, in the to-be-presented image set, a to-be-presented image as the target to-be-presented image based on the target operation (Lee’s paragraph [0166]: the image scaler is implemented with a resizer, the controller 100 detects this at step 1911 and scales the full resolution image to a viewing image through the resizing operation at step 1913; paragraph [0168]: the controller 100 scales the camera's full resolution image to the viewing image size, 
wherein the target operation comprises at least one of: an image switching operation, an image dragging operation, an image scaling operation, or a full screen triggering operation (Noh’s paragraph [0091]: FIG. 12 illustrates an operation of scaling and zooming an image for display… The image on the right side of FIG. 12 illustrates how a small portion of the long vertical image is zoomed in for display on the display device at the same pixel resolution of 800.times.600 for a fine zoom resolution; Lee’s paragraph [0166]: the image scaler is implemented with a resizer, the controller 100 detects this at step 1911 and scales the full resolution image to a viewing image through the resizing operation at step 1913).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lee, Thakkar and Noh’s to load image from cache as taught by Yan, to prevent user experiencing longer loading time.

Claim 16 recites the functions of the method recited in claim 6 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 6 applies to the apparatus steps of claim 16.
Claim 17 recites the functions of the method recited in claim 7 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 7 applies to the apparatus steps of claim 17.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Patent Application 20130258136 in view of Thakkar U.S. Patent Application 20140055478, in .
Regarding claim 8, Lee as modified by Thakkar, Noh and Yan discloses the method according to claim 7, further comprising: 
loading the re-determined target to-be-presented image and presenting the re-determined target to-be-presented image (Lee’s paragraph [0168]: the controller 100 scales the camera's full resolution image to the viewing image size, post-processes the scaled image, and displays the post-processed image on the screen of the display unit 130). However, Lee as modified by Thakkar, Noh and Yan fails to disclose presenting a transition animation before loading content is completed. 
Lee 20160180567 discloses presenting a transition animation before loading content is completed (paragraph [0025]: At 406, the application receives search results and displays a corresponding state transition animation, followed by the loading user interface indicator 316 to indicate that the search results are being loaded into the user interface for display to the user).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lee, Thakkar, Noh and Yan’s to present transition animation as taught by Lee 20160180567, to provide a joyful environment for user during system processing.

Claim 18 recites the functions of the method recited in claim 8 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 8 applies to the apparatus steps of claim 18.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Patent Application 20130258136 in view of Thakkar U.S. Patent Application 20140055478, in view of Noh U.S. Patent Application 20100040299, and further in view of Kim U.S. Patent Application 20130268883.
Regarding claim 24, Lee as modified by Thakkar and Noh discloses the method according to claim 1, wherein the method further comprising: presenting the target to-be-presented image in the to-be-presented image set (Lee’s paragraph [0168]: the controller 100 scales the camera's full resolution image to the viewing image size, post-processes the scaled image, and displays the post-processed image on the screen of the display unit 130; Thakkar’s paragraph [0050]: FIG. 4 depicts an example of an ortho-rectified WAMI frame including the ortho-rectified original image also referred to as the first image and a sequence of three additional R-sets). However, Lee as modified by Thakkar and Noh fails to disclose in response to detecting an image dragging operation for the target to-be-presented image, re-determining a to-be-presented image as the target to-be-presented image based on the image dragging operation. 
Kim discloses in response to detecting an image dragging operation for the target to-be-presented image, re-determining a to-be-presented image as the target to-be-presented image based on the image dragging operation (paragraph [0152] When a first drag touch input and a second drag touch input are detected on a screen image 900 displayed on the display unit 151 and the first drag touch input and the second drag touch input are in substantially opposite directions, the controller 180 may change a scale of the screen image 900 using a drag touch input speed for each of the first drag touch input and the second drag touch input; Kim’s teaching of changing scale of image can be combined with Lee, Thakkar and Noh’s device, such that appropriate scaled image can be selected from Thakkar’s image set).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lee, Thakkar and Noh’s to change image scale based on dragging operation as taught by Kim, to enhance user's convenience in displaying screen image.

Response to Arguments

Applicant's arguments filed 7/19/2021, page 8 - 9, with respect to the rejection(s) of claim(s) 1 and 11 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Lee U.S. Patent Application 20130258136 in view of Thakkar U.S. Patent Application 20140055478, and further in view of Noh U.S. Patent Application 20100040299, as outlined above.

Applicant argues on page 8-9 that Lee and Noh do not disclose using a set corresponding relationship, in which each of the image resolutions corresponds to a respective viewpoint size and a respective scaling ratio, to determine a target resolution corresponding to the viewpoint size and the scaling ratio, and determining an image having the target resolution from a plurality of images of different resolutions.

In reply, the rejection is based on Lee, Thakkar and Noh combined. Lee discloses determining a to-be-presented image matching the viewport size and the scaling factor as a target to-be-presented image, wherein the determining comprises determining, a target resolution corresponding to the viewpoint size and the scaling factor, and determining a to-be-presented image having the target resolution as the to-be-presented image matching the viewpoint size and the scaling ratio (paragraph [0058]: The image scaler 220 scales the input full resolution image to fit for the screen size of the display unit 130... The image scaling can be performed to reduce the number of pixels of the full resolution image acquired from the camera a 110 to fit for the screen size of the display unit 130 or the aspect ratio of the screen of the display unit 130; paragraph [0165]: the controller 100 scales the preprocessed full resolution image to a viewing image buffers the preprocessed full resolution image simultaneously at step 1813; paragraph [0100]: FIG. 8 shows an exemplary configuration of the image processor 200 
Thakkar discloses predetermined image set comprising to-be-presented images of different resolutions (paragraph [0008]: The progressively smaller images are referred to as R-sets, reduced resolution datasets; paragraph [0050]: FIG. 4 depicts an example of an ortho-rectified WAMI frame including the ortho-rectified original image also referred to as the first image and a sequence of three additional R-sets), 
wherein in the set corresponding relationship, each of image resolutions corresponds to a respective viewpoint size and a respective scaling factor (paragraph [0050]: FIG. 4 depicts an example of an ortho-rectified WAMI frame including the ortho-rectified original image also referred to as the first image and a sequence of three additional R-sets… The original first image R0, and the R-set images including R1, R2 and R3. R1 is substantially dimensionally smaller than the first image, R2 is substantially dimensionally smaller than R1, and R3 is substantially dimensionally smaller than R2; paragraph [0008]: The progressively smaller images are referred to as R-sets, reduced resolution datasets; paragraph [0009]: an image that is corrected so that the scale in the image is uniform such that distances shown are uniform and can be measured like a map).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616